 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN C. GREEN,                                   No. 2:18-cv-1931 WBS KJN P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    DR. CHURCH, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with an action filed

18   pursuant to 42 U.S.C. § 1983. By order filed February 13, 2019, plaintiff’s amended complaint

19   was dismissed with leave to file a second amended complaint. Plaintiff has now filed a second

20   amended complaint.

21          Plaintiff alleges that from 2016 through 2019, he has been allowed to suffer with a

22   bacteria/host/parasite in the skin on his face and scalp, which can be seen when shaven off, and

23   that Dr. Agarwal refused to send plaintiff to an outside hospital to solve this serious medical need

24   when prescribed treatments failed. Plaintiff states that the parasite grows every day, and it burns

25   and itches. Liberally construed, plaintiff argues that Dr. Agarwal’s delay in care has subjected

26   plaintiff to additional pain and suffering, as well as further potential harm due to his paralysis

27   (ECF No. 19 at 8).

28   ////
                                                        1
 1          The second amended complaint states a potentially cognizable Eighth Amendment claim

 2   for relief against defendant Dr. Agarwal pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b).

 3   If the allegations of the amended complaint are proven, plaintiff has a reasonable opportunity to

 4   prevail on the merits of this action.

 5          However, plaintiff fails to state a cognizable Eighth Amendment claim against defendant

 6   Akintola. Physician’s Assistant Akintola prescribed plaintiff selenium sulfide shampoo,

 7   apparently in 2016. (ECF No. 19 at 6.) Plaintiff contends that such shampoo caused plaintiff’s

 8   skin problem. However, plaintiff fails to demonstrate that Akintola acted with a culpable state of

 9   mind; in other words, that Akintola was aware of a substantial risk by prescribing such shampoo,

10   yet prescribed the shampoo anyway. As plaintiff was previously informed, in order to state a

11   claim under the Eighth Amendment regarding medical care, plaintiff must allege and prove that

12   he suffered a sufficiently serious deprivation (the objective prong of the claim) and that the

13   defendant acted with deliberate indifference in allowing or causing the deprivation to occur (the

14   subjective prong of the claim). Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).

15          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

16   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the facts

17   from which the inference could be drawn that a substantial risk of serious harm exists,’ but that

18   person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S. 825,

19   837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the

20   official has not violated the Eighth Amendment, no matter how severe the risk.’” Toguchi, 391
21   F.3d at 1060 (quotation omitted). “A showing of medical malpractice or negligence is

22   insufficient to establish a constitutional deprivation under the Eighth Amendment.” Toguchi, 391

23   F.3d at 1060. “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id.

24   (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).

25          Plaintiff has been provided multiple opportunities in which to state a claim against

26   defendant Akintola. Thus, it appears that further amendment would be futile inasmuch as
27   plaintiff has failed to allege sufficient facts to support a deliberate indifference claim against such

28   ////
                                                         2
 1   defendant. The undersigned recommends that defendant Akintola be dismissed without

 2   prejudice.

 3           In accordance with the above, IT IS HEREBY ORDERED that:

 4           1. Service is appropriate for defendant Dr. Agarwal.

 5           2. The Clerk of the Court shall send plaintiff one USM-285 forms, one summons, an

 6   instruction sheet and a copy of the second amended complaint filed February 22, 2019. (ECF No.

 7   19.)

 8           3. Within thirty days from the date of this order, plaintiff shall complete the attached

 9   Notice of Submission of Documents and submit the following documents to the court:

10                  a. The completed Notice of Submission of Documents;

11                  b. One completed summons;

12                  c. One completed USM-285 form for each defendant listed in number 1 above;

13   and

14                  d. Two copies of the endorsed amended complaint (ECF No. 19).

15           4. Plaintiff need not attempt service on defendants and need not request waiver of service.

16   Upon receipt of the above-described documents, the court will direct the United States Marshal to

17   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment

18   of costs.

19           Further, IT IS HEREBY RECOMMENDED that defendant Akintola be dismissed without

20   prejudice.
21           These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, plaintiff may file written objections

24   with the court and serve a copy on all parties. Such a document should be captioned

25   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

26   ////
27   ////

28   ////
                                                        3
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 18, 2019

 4

 5

 6
     /gree1931.1amd
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WARREN C. GREEN,                               No. 2:18-cv-1931 WBS KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   DR. CHURCH, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 forms

21         ____          copies of the ___________________
                                       Amended Complaint
22

23   DATED:
24

25                                              ________________________________
                                                Plaintiff
26
27

28
                                                    1
